Citation Nr: 1516537	
Decision Date: 04/17/15    Archive Date: 04/24/15	

DOCKET NO.  06-00 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a gunshot wound to the neck with retained missile, to include as secondary to service-connected posttraumatic stress disorder and depressive disorder.  

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder and depressive disorder.  

3.  Entitlement to an effective date earlier than June 25, 2001 for an award of service connection for posttraumatic stress disorder.  

4.  Entitlement to an effective date earlier than June 25, 2001 for an award of a total disability rating based upon individual unemployability.  

5.  Entitlement to an effective date earlier than June 25, 2001 for an award of Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code.   

6.  Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.  
REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement of an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder and whether the Veteran is competent to handle the disbursement of VA funds is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Chronic residuals of a gunshot wound to the neck with retained missile are not shown to have been present in service, or for a number of years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, including posttraumatic stress disorder.  

2.  The RO has assigned an effective date of June 25, 2001 for the award of service connection for post-traumatic stress disorder, representing the date of receipt of the Veteran's original claim for service connection for that disability.  

3.  Entitlement to an award of service connection for posttraumatic stress disorder arose no earlier than June 10, 2002, the date of a VA psychiatric examination finding that the Veteran suffered from a posttraumatic stress disorder related to service.  

4.  There is no evidence that, prior to June 25, 2001, VA had received either a formal or informal claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, nor was there evidence prior to that time of an acquired psychiatric disorder related to service.  

5.  The RO has assigned an effective date of June 25, 2001 for the award of a total disability rating based upon individual unemployability, representing the date on which the Veteran first met the scheduler requirements for a total disability rating, as well as the date of receipt of the Veteran's original claim for service connection for posttraumatic stress disorder, the sole service-connected disability upon which the Veteran's unemployability is based.  

6.  The Veteran's entitlement to Dependents' Educational Assistance arose no earlier than June 25, 2001, the date on which he was first shown to suffer from a total service-connected disability permanent in nature.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a gunshot wound to the neck with retained missile were not incurred in or aggravated by active military service, nor are they in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

2.  Entitlement to an effective date earlier than June 25, 2001 for an award of service connection for posttraumatic stress disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

3.  Entitlement to an effective date earlier than June 25, 2001 for an award of a total disability rating based upon individual unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2014).  

4.  Entitlement to an effective date earlier than June 25, 2001 for an award of Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, is not warranted.  38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.807 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for the residuals of a gunshot wound to the neck, claimed to be the result of the Veteran's service-connected posttraumatic stress disorder.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury in the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to law and regulation in effect prior to October 10, 2006 (which is controlling in this case), disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

In the present case, service treatment records, including a service separation examination of August 1980, are negative for evidence of a gunshot wound to the neck, or any residuals of such an injury.  In point of fact, the earliest clinical indication of the presence of any such injury is revealed by private medical records dated in November 1982, slightly more than two years following the Veteran's discharge from service, at which time it was noted that, during the course of an altercation at a local store, the Veteran sustained a gunshot wound to the neck.  Significantly, various records dating from the time of the aforementioned incident show no evidence that a psychiatric disorder played any part in the Veteran's behavior at the time of his injuries.  

The Veteran argues that his behavior at the time of the November 1982 incident was, in fact, in some way the result of his service-connected posttraumatic stress disorder.  This is not suggested or confirmed by any of the contemporaneous records surrounding the incident.  Moreover, the Veteran was first shown to be suffering from posttraumatic stress disorder no earlier than June 2002, almost 20 years following the November 1982 incident.  While it is true that, during the course of VA outpatient treatment in October 1983, the Veteran was described as "preoccupied with his disability," and displaying "a lot of psychological problems," there is no indication that he displayed any psychological symptoms at the time of the incident resulting in the gunshot wound injury.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 124 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed residual disability resulting from his postservice gunshot wound to his service-connected posttraumatic stress disorder.  However, at present, there exists no evidence whatsoever that the incident resulting in the Veteran's gunshot wound to the neck was precipitated by his posttraumatic stress disorder.  Under the circumstances, his claim for service connection must be denied.  

The Board acknowledges the Veteran's arguments regarding the origin of the disability at issue.  However, the Board rejects those arguments to the extent that they seek to etiologically relate the Veteran's current residuals of a gunshot wound to the neck to his period of active military service, or to service-connected posttraumatic stress disorder.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current residuals of a gunshot wound to the neck with his period of active military service, or, for that matter, service-connected posttraumatic stress disorder.  Accordingly, as noted above, the Veteran's claim for service connection must be denied.  

Earlier Effective Date

In addition to the above, the Veteran in this case seeks entitlement to an effective date earlier than June 25, 2001 for awards of service connection for posttraumatic stress disorder and a total disability rating based on individual unemployability, as well as an effective date earlier than June 25, 2001 for an award of Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code.  

In that regard, the effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

In the case at hand, the Veteran's original claim for service connection for posttraumatic stress disorder was received on June 25, 2001.  While prior to that time, the Veteran had claimed certain other VA benefits, including non-service connected pension, dental benefits, and a waiver of overpayment, he had submitted neither a formal nor an informal claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.  Significantly, not until the time of a VA psychiatric examination in June 2002 was the Veteran found to be suffering from posttraumatic stress disorder secondary at service.  Accordingly, in a rating decision of July 2002, entitlement to service connection for post-traumatic stress disorder was granted, effective from June 25, 2001, the aforementioned date of receipt of the Veteran's original claim for service connection.  

The Veteran argues that his current psychiatric problems and, accordingly, posttraumatic stress disorder, began prior to June 25, 2001.  However, while as noted above, the Veteran may have experienced certain psychiatric difficulties as early as 1983, there is no indication that, to the extent the Veteran may have experienced such difficulties, they had their origin during, or were in any way the result of, his period of active military service.  In fact, and is as clear from the above, the Veterans entitlement to an award of service connection for posttraumatic stress disorder "arose" no earlier than the time of the VA psychiatric examination in June 2002 which provided the diagnosis of that disability.  The fact that the RO chose to assign an effective date of June 25, 2001 for the award of service connection for posttraumatic stress disorder does nothing to alter that fact.  Under the circumstances, an award of service connection for posttraumatic stress disorder prior to June 25, 2001 is not warranted.  

Turning to the issues of an effective date prior to June 25, 2001 for awards of a total disability rating based upon individual unemployability and Dependents' Educational Assistance under the provisions of Chapter 35, the Board notes that a total disability rating for compensation may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is rated at 40 percent, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2014).  A total disability rating may likewise be assigned where the schedular rating is less than total when it is found that a service-connected disability or disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

Pursuant to applicable law and regulation, Dependents' Educational Assistance is derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807 (2014).  

In the present case, the Veteran's initial claim for a total disability rating based upon individual unemployability was received on March 31, 2006.  In response to that claim, the RO, in a rating decision in January 2009, awarded a total disability rating based upon individual unemployability, as well as Dependents' Educational Assistance under the provisions of Chapter 35 effective from March 31, 2006, the aforementioned date of receipt of the Veteran's claim.  

Significantly, following the receipt of a Notice of Disagreement from the Veteran's attorney, the RO, in a subsequent rating decision of October 2010, found that, inasmuch as the Veteran's claim for a total disability rating was received within one year of notification in November 2005 of the grant of a 70 percent evaluation for posttraumatic stress disorder, thereby meeting the schedular requirements for a total disability rating, the award of a total disability rating based upon individual unemployability was being made effective June 25, 2001, the effective date of the award of service connection (and a 70 percent evaluation) for posttraumatic stress disorder.  That same rating decision awarded Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35, likewise effective from June 25, 2001, the date of the aforementioned award of a total disability rating based upon individual unemployability, and, consequently, the date it was first shown that the Veteran was suffering from a total service-connected disability "permanent in nature."  

The Veteran appears to be arguing that he is entitled to an earlier effective date for the award of a total disability rating and Chapter 35 benefits based on the fact that he was, in fact, "unemployable" prior to June 25, 2001.  However, while based on the evidence of record, it would appear that the Veteran may, in fact, have been unemployed since the early 1980's, pertinent evidence of record, including copious Social Security disability records, is clearly to the effect that, to the extent that the Veteran was unemployed and/or unemployable, that unemployment was due primarily to the aforementioned nonservice-connected residuals of a gunshot wound to the Veteran's neck, and not service-connected posttraumatic stress disorder.  Moreover, there is no indication that, prior to June 25, 2001, VA had received either a formal or informal claim for a total disability rating or Chapter 35 benefits.  Under the circumstances, an effective date earlier than June 25, 2001 for the award of a total disability rating based on individual unemployability or Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code, is not warranted.  


ORDER

Entitlement to service connection for the residuals of a gunshot wound to the neck with retained missile, to include as secondary to service-connected posttraumatic stress disorder and depressive disorder, is denied.  

Entitlement to an effective date earlier than June 25, 2001 for an award of service connection for posttraumatic stress disorder is denied.  

Entitlement to an effective date earlier than June 25, 2001 for the award of a total disability rating based on individual unemployability is denied.  

Entitlement to an effective date earlier than June 25, 2001 for the award of Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code, is denied.  


REMAND

In addition to the above, the Veteran in this case seeks an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder.  Moreover, the Veteran has recently voiced his disagreement with a finding of incompetence as regards the disbursement of VA funds.  However, a review of the record raises some question as to certain aspects of both of those issues.  

Regarding the Veteran's claimed posttraumatic stress disorder, the Board notes that, at the time of a VA psychiatric examination in September 2008, for which examination, it should be noted, the examiner apparently did not have access to the Veteran's claims folder, it was noted that the Veteran suffered not only from posttraumatic stress disorder, but also from a substance-induced mood disorder due to cocaine abuse.  Further noted was that the Veteran's posttraumatic stress disorder alone would not prevent him from being able to maintain gainful employment.  However, his substance-induced mood disorder, in conjunction with his continued cocaine abuse, were such that he would likely not be able to hold a job.  

Significantly, in a subsequent VA psychiatric examination in September 2010, at which time the examiner once again did not have access to the Veteran's claims folder, it was noted that the Veteran's history, symptoms, and demeanor during the psychiatric interview were consistent with a diagnosis of posttraumatic stress disorder.  Moreover, a review of available records showed references to chronic cocaine abuse, with the examiner strongly suspecting that such abuse represented self-medication for depressive symptoms driven by posttraumatic stress disorder.  Nonetheless, the examiner was of the opinion that the Veteran's posttraumatic stress disorder symptomatology was not productive of total occupational and social impairment.  

The Board observes that, as of the time of a recent VA psychiatric examination in December 2013, which examination, once again, did not entail access to the Veteran's claims folder, it was the opinion of the examiner that the Veteran did not meet the full criteria for a diagnosis of posttraumatic stress disorder.  Rather, the Veteran was suffering from a substance-induced depressive disorder, as well as an antisocial personality disorder.  In the opinion of the examiner, the Veteran's psychiatric symptomatology was productive of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Nonetheless, the examiner was further of the opinion that the Veteran's psychiatric disability was characterized by a depressed mood and impaired judgment, as well as impaired impulse control, characterized by unprovoked irritability with periods of violence.  

Based on the aforementioned, it is clear that there exists some ambiguity regarding the current severity of the Veteran's service-connected psychiatric symptomatology.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for an increased evaluation.  

Turning to the issue of the Veteran's competency, the Board notes that the Veteran's attorney has filed the requisite Notice of Disagreement with the September 2014 rating decision finding the Veteran not competent to handle the disbursement of VA funds.  However, the Veteran has yet to be furnished a Statement of the Case.  Accordingly, further development is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Under the circumstances, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2014, the date of the most recent VA outpatient treatment of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected psychiatric disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examining psychiatric or psychologist should offer an opinion as to whether symptomatology directly attributable to the Veteran's service-connected psychiatric disability is productive of total occupational and social impairment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining psychiatrist or psychologist must specify in his report that the Veteran's claims file, as well as his Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ must then issue the Veteran a Statement of the Case (SOC) addressing the issue of the Veteran's competency as regards the disbursement of VA funds.  To complete the appeal as to this issue a timely substantive appeal would have to be filed.

5.  The AOJ should then readjudicate the Veteran's claim for an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder with substance-induced mood disorder due to cocaine abuse and depressive disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in December 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


